Citation Nr: 1603894	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active service with an honorable discharge from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged with a "bad conduct" discharge.  A May 1988 administrative decision ruled that his "bad conduct" discharge was a bar to benefits from the Department of Veterans Affairs (VA), and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the VA Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  See May 2009 Veteran statement.  However, in April 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

By a decision dated in May 2013, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the matter.  In a December 2013 order, the Court endorsed the JMR, and the Veteran's claim was returned to the Board for compliance with the instructions in the December 2013 Court-adopted JMR.

In May 2014, the Board reopened the Veteran's claim of service connection for degenerative arthritis of the right hip, and remanded the matter for further development.  The Board again remanded the matter in September 2015.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a December 2013 letter from the Veteran to his congressional representative, and VA treatment records from the Central Arkansas Health Care System dated from April 2010 to April 2012; other documents are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2015 remand, the Board instructed the AOJ to obtain a medical opinion from an orthopedist as to the nature and etiology of the Veteran's current right hip disability.  In October 2015, a medical opinion was provided by Dr. E.L.F., who stated the case was reviewed by an orthopedic surgeon, Dr. L.H., who concurred with the opinion rendered.  After discussing the Veteran's four contentions as to how he believes his current right hip disability is related to his active duty service, Dr. E.L.F. ultimately opined that it is less likely than not that the Veteran's current right hip disability is related to or caused by the Veteran's active duty service.  However, Dr. E.L.F. appeared to only address the Veteran's diagnosis of right hip osteonecrosis; the evidence of record indicates osteoarthritis of the right hip was also diagnosed during the appeal period.  See, e.g., December 2014 VA primary care note (mild osteoarthritis shown upon MRI in 2010); May 2014 VA examination report; February 2008 orthopedic surgery consultation; see also October 2003 VA examination report (degenerative changes of right hip shown upon x-ray).  Further, treatment records indicate complaints and diagnoses of arthritis of the right hip dating back to at least 1993.  See, e.g., August 1993 VA examination report.  The October 2015 VA examiner incorrectly stated the Veteran began having significant right hip pain in 2002, or at least did not acknowledge the Veteran's hip pain prior to that date.  Finally, the VA examiner also did not address the Veteran's contention that he has experienced pain in his right hip continually since his active duty service, but instead appeared to rely on a lack of documentation in the Veteran's service treatment records of falls during service, or of complaints regarding his right hip.  

On remand, the AOJ should obtain an addendum opinion from the October 2015 VA examiner to address the nature and etiology of the Veteran's current right hip disability, to include a full discussion of all currently diagnosed disabilities, as well as the lay evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any outstanding VA treatment records from September 2015 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2015 VA examiner.  If the examiner is not available, obtain an opinion from an orthopedist to determine the nature and etiology of the Veteran's right hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) The examiner is asked to identify any currently diagnosed right hip disability, and any right hip disability diagnosed since October 2007.  The examiner is asked to specifically address the diagnoses of record of osteonecrosis and osteoarthritis of the right hip. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability is related to or caused by the Veteran's active duty service?

For the purposes of the opinion being sought, the examiner is asked to address each of Veteran's contentions that he suffered a fall between decks during service; that while stationed on aircraft carriers his duties required twelve hour shifts with a lot of standing, walking, and climbing up and down ladders on an unforgiving steel deck; that he has experienced right hip pain continually since his active duty service, and that he finally sought medical treatment once it became severe enough to affect his ability to walk.  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's opinion complies with the Board's remand instructions.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

